OPPENHEIMER ROCHESTER LIMITED TERM NEW YORK MUNICIPAL FUND Period Ended June 30, 2013 EXHIBIT 77C SPECIAL SHAREHOLDER MEETINGS (Unaudited) On June 21, 2013, a first shareholder meeting of Oppenheimer Rochester Limited Term New York Municipal Fund (the “Fund”), a series of Rochester Fund Municipals (the “Trust”), was held at which the twelve Trustees identified below were elected to the Trust (Proposal No. 1).The following is a report of the votes cast: Nominee/ProposalFor Withheld Trustees Brian F. Wruble1,589,065,93039,438,232 David K. Downes1,588,331,14340,173,019 Matthew P. Fink1,585,670,66342,833,499 Edmund Giambastiani, Jr.1,588,565,60239,938,560 Phillip A. Griffiths 1,584,754,02743,750,135 Mary F. Miller 1,592,789,61035,714,552 Joel W. Motley 1,587,624,30740,879,855 Joanne Pace 1,594,848,16033,656,002 Mary Ann Tynan1,595,027,55733,476,605 Joseph M. Wikler1,585,297,33343,206,829 Peter I. Wold1,590,476,38938,027,773 William F. Glavin, Jr.1,590,756,54737,747,616
